PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/196,407
Filing Date: 29 Jun 2016
Appellant(s): IYER et al.



__________________
Todd L. Juneau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 12 – 15 and 17 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
 
Regarding limitations “the resonant scanning mirror having a 5mm aperture size”, “the first galvanometer scanning mirror (G1) having a 6mm aperture size”, and “the second galvanometer scanning mirror (G2) having a 6mm elongated aperture size” in claim 9 and claim 12, the corresponding disclosure in the specification of present application (filed on 11/06/2019) is recited as: “These are selected and ordered such that each successive mirror is larger than the previous mirror: Resonant X (5 mm), Galvo X (6 mm), Galvo Y (6 mm elongated)” in [0068] and Fig.5. This no disclosure in the specification to define the above 5mm and 6mm numbers as aperture size. Merely stating numbers does not necessary disclose the aperture size, since there are always too many alternatives to interpreted undefined numbers. The 5 mm or 6 mm could be dimensional size in mechanic, or any optical parameter.
Thus, the above limitations do not have written description support to comply with the requirement under 35 U.S.C. 112 (a) and are NEW MATTER introduced in the amendment.

Therefore, claim 9, 12 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 12 – 15 and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding limitations “the resonant scanning mirror having a 5mm aperture size”, “the first galvanometer scanning mirror (G1) having a 6mm aperture size”, and “the second galvanometer scanning mirror (G2) having a 6mm elongated aperture size” in claim 9 and claim 12, since the above limitations do not have written description support, it is also unclear along which axis is the above aperture size defined. It is well known mirror can have numerous alternative shapes especially when used as scanner. It is unclear whether the above aperture size is measured along long axis or short axis if the mirror is in ellipse shape. It is also unclear which diagonal size should be measured as aperture size if the mirror is in polygonal shape.


Therefore, claim 9, 12 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda et al. (US 2017/0123196A1; priority date on 11/01/2015) (hereinafter “Svoboda") in view of Imai (US 2013/0286362 A1; published on 10/31/2013), Pinard et al. (US 2008/0049285 A1; published on 02/28/2008) (hereinafter “Pinard”), Kojima (US 2006/0185871 A1; published on 08/24/2006), Okugawa (US 2008/0316561 A1; published on 12/25/2008), Szulczewski et al. (US 2009/0174935 A1; published on 07/09/2009) (hereinafter “Szulczewski”), and Staker et al. (US 2014/0152793 A1; published on 06/05/2014) (hereinafter “Staker”).

Regarding claim 9, Svoboda teaches a method of imaging ("To image entire brain structures at cellular resolution, the microscope described herein can be used for in vivo imaging." [0022]), comprising:
scanning a beam of electromagnetic energy over an intact tissue sample ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]) using an apparatus comprising:

a scanner assembly ("... the lateral scan unit [LSU] 224." [0054], Fig.2; absent any standard, the scan unit is interpreted to qualify as compact, as claimed) for multi-region of interest (MROI) angular scanning of the beam ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]),
wherein the scanner assembly ("After reflection off the mirror mounted on the movable stage, the excitation beam can be reflected by the beam splitter and directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors." [0057], Fig.2) comprises
a resonant scanning mirror (R) ("… directed to a resonant scanning mirror 230 …" [0057]) driven at its resonant frequency ("… a fast resonant scan {with, e.g., a time per scan line of 42 μs; corresponding to 24 kHz line rate} …" [0062]),
a first galvanometer scanning mirror (G1) ("and then by one or more galvanometer mirrors." [0057]; it is illustrated in the Figures that there are two galvanometer mirrors in #234 Fig.2), and
a second galvanometer scanning mirror (G2) ("and then by one or more galvanometer mirrors." [0057]; it is illustrated in the Figures that there are two galvanometer mirrors in #234 Fig.2),
wherein the beam is incident in order on the resonant scanning mirror having a 5mm aperture size, followed by the first galvanometer scanning mirror (G1) having a 112b rejection regarding the aperture size, since the limitation is indefinite, the mm aperture size is interpreted as any reasonable aperture size, and aperture size is inherent property for any scanning mirror as taught by Svoboda as recited above),
wherein the resonant scanning mirror (R), the first galvanometer scanning mirror (G1), and the second galvanometer scanning mirror (G2) are housed within the scanner assembly (As shown in Fig.2, scanning mirrors 230 and 234 are parts of the scan unit 212),
wherein the resonant scanning mirror (R), the first galvanometer scanning mirror (G1), and the second galvanometer scanning mirror (G2) are configured within the scanner assembly (As shown in Fig.2, scanning mirrors 230 and 234 are parts of the scan unit 212) to produce a two-dimensional (X & Y) to produce a two-dimensional (X & Y) angular scan at a scanner assembly output ("The scanning mirrors can scan a focal point of the excitation light within the sample in directions perpendicular to the propagation direction of the excitation light in the sample {e.g., in the x- and y-directions}." [0057]),
wherein the resonant scanning mirror (R) is configured to extend vertically away from the an optical axis of the beam (“… directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors. The scanning mirrors can scan a focal point of the excitation light within the sample in directions perpendicular to the propagation 
wherein the resonant scanning mirror scanner (R) is positioned within a lateral footprint of the scanner assembly (As shown in Fig.2, scanning mirror 230 is within the lateral footprint of assembly of scanning mirrors 234 as “lateral scan unit {LSU} 224” [0054]), allowing integration into a 2PLSM optical train (the limitation regarding the integration to a 2PLSM system is an intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and MPEP 2114; in addition the scanning assembly as taught by Svoboda is capable of being integrated into 2PLSM; see Svoboda “… when used for two-photon laser scanning microscopy …” [0074]),
wherein the scanner assembly for MROI comprises at least a 1mm Field-of-View (FOV) (“… with a 5 mm field-of-view …” [0065]), and comprises a scanner etendue of at least 100 mm-degrees (“… an unusually high optical etendue, such as for a multiphoton microscope with an NA of 0.6 and a 5 mm diameter field-of-view …” [0033]; with NA of 0.6 which is equivalent of total angle 72 degree, and 5 mm diameter of FOV, the etendue is 360 according to the definition recited in the specification of present application),
optics for imaging the angular scanned beam from scanner assembly to a microscope objective lens ("After the resonant mirror and the galvanometer mirrors, the 
a detector to detect the resulting radiation signal from the sample ("Fluorescence emission light emitted from the sample is collected by the sample objective and then provided to one or more detectors [PMT] 240, 244 via the beam splitter 242." [0059], Fig.2);
(2) driving the resonant scanning mirror (R) at its resonant frequency ("… a fast resonant scan {with, e.g., a time per scan line of 42 μs; corresponding to 24 kHz line rate} …" [0062]);
(3) driving the first galvanometer scanning mirror (G1) and the second galvanometer scanning mirror (G2) (“… while slower galvanometer scanners {e.g., with a 1 kHz line rate} can provide deflection across the entire field of view of the microscope.” [0007]) with a bandwidth control signal specifying an angle for the first galvanometer scanning mirror (G1) and the second galvanometer scanning mirror (G2) ("… the system includes a computing system 107 having at least one processor, which is used to automatically control the galvo mirrors to scan the focal point within the sample in the directions perpendicular to the propagation direction of the excitation light in the sample." [0070]), wherein the bandwidth control signal is lower than the resonant frequency of the resonant scanning mirror (R) (“… while slower galvanometer scanners 1 kHz line rate} …” [0007]; "… a fast resonant scan {with, e.g., a time per scan line of 42 μs; corresponding to 24 kHz line rate} …" [0062]), 
(4) directing the beam to the sample sequentially from the source to the resonant scanning mirror (R) to the first galvanometer scanning mirror (G1) to the second galvanometer scanning mirror (G2) (“… an excitation source 202 …” [0054]; "… the excitation beam can be … and directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors." [0057]; see Fig.2, the light path from 202 to 230 then to 234),
 (5) performing raster scanning of a first region of interest (ROI-1) in the sample using the resonant scanning mirror (R) with the first galvanometer scanning mirror (G1) ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; “The fast scanning can be made in a plurality of different planes …” [0063]; see Fig.4), 
(6) performing random access scanning of the first region of interest (ROI-1) of the sample using the first galvanometer scanning mirror (G1) with the second galvanometer scanning mirror (G2) ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; see Fig.4, the jump between different ROIs indicated by dashed line), 
fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; “The fast scanning can be made in a plurality of different planes …” [0063]; see Fig.4), 
(8) performing random access scanning of the second region of interest (ROI-2) of the sample using the first galvanometer scanning mirror (G1) with the second galvanometer scanning mirror (G2) ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; see Fig.4, the jump between different ROIs indicated by dashed line), and 
(9) repeating steps (7) and (8) to complete scanning of multiple regions of interest (MROI) (see Fig.4),
wherein the sample is live tissue ("To image entire brain structures at cellular resolution, the microscope described herein can be used for in vivo imaging." [0022]).
Svoboda fails to explicitly teach wherein the three scanning mirrors are electromagnetically actuated; wherein the second galvanometer scanning mirror (G2) is elongated; wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) 
However, in the same field of endeavor (scanner technology), Imai teaches the three scanning mirrors are electromagnetically actuated ("In a resonant-type scanning mirror such as a micro mechanical mirror … drive currents for ... and electromagnetic actuators that generate driving forces for resonant vibrations of the mirror surface ..." [0042]; "The electromagnetically driven galvanometer is driven via a sawtooth drive signal …" [0143]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the electromagnetically driven "resonant-type scanning mirror" and "galvanometer" as taught by Imai. Doing so would make it possible to perform "horizontal scanning" and "vertical scanning" of light beam (see Imai; [0141]).
Svoboda in view of Imai fails to explicitly teach wherein the second galvanometer scanning mirror (G2) is elongated; wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to 
However, in the same field of endeavor, Pinard teaches wherein the second galvanometer scanning mirror (G2) (“… a Y-axis scanner 58 …” [0027]) is elongated (see Fig.3, 58 is elongated).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RGG mirrors as taught by Svoboda with the RGG mirrors as taught by Pinard. By “utilizing a resonant scanner as a first high speed scanner in combination with a linear galvanometer based second scanner”, it would be possible to “provide for adjustment for drilling at non-integer or non-even spacing” (see Pinard; [0028]).
Svoboda in view of Imai and Pinard fails to explicitly teach wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each 
However, in the same field of endeavor, Kojima teaches wherein the three scanning mirrors are housed within the scanner assembly sound-proofed to about 40 dB or less (“With optical scanner 10 installed in laser exposure unit 1, the measurements of cooling effect and noise insulating effect were conducted … noise around optical scanner 10 is improved by 15 dB when compared with 45 dB in the comparative example.” [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to installed the scanning microscope as taught by Svoboda into the housing with noise insulating unit as taught by Kojima. Doing so would make it possible to “possible to locally insulate the noise source of polygon motor by noise insulating unit and improve the noise insulating effect” (see Kojima; [0022]).
Svoboda in view of Imai, Pinard and Kojima fails to explicitly teach wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into 
However, in the same field of endeavor, Okugawa teaches the resonant scanning mirror (R) and the first galvanometer scanning mirror (G1) are oriented to produce scanning in the same (X) angular direction ("... when the scan mirror 19MX of the resonant galvanometer scanner 19X rotates, the spot on the sample 18 reciprocates in the main scanning direction {X direction}. … when a disposition angle of the scan mirror 16MX of the controllable galvanometer scanner 16X is changed, the spot on the sample 18 moves in the main scanning direction {X direction}, ..." [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the "resonant galvanometer scanner" and "controllable galvanometer scanners" as taught by Okugawa. Doing so would make it possible to "arbitrarily change [offset] a light scanning area on the sample" (see Okugawa; [0040]).
Svoboda in view of Imai, Pinard, Kojima and Okugawa fails to explicitly teach wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines.
more than 30 frames per second over the full field of view.” [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the combination of “resonant scanner” and “galvanometric scanner” to produce high frame rate as taught by Szulczewski. Doing so would make it possible, “through independent control of the three scanning mirrors, to combine their characteristics advantageously in various ways” (see Szulczewski; [0037]).
Svoboda in view of Imai, Pinard, Kojima. Okugawa and Szulczewski fails to explicitly teach a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines.
However, in the same field of endeavor, Staker teaches a field-programmable gate array (FPGA) hardware connected to the scanner assembly (“… may be implemented as one or more software components that are executable by one or more processors … Field-Programmable Gate Arrays {FPGAs} …” [0043]); said FPGA 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the device controlling as taught by Svoboda with the FPGA implemented as device controller as taught by Staker. Doing so would make it possible to provide a system “for high speed, high resolution imaging of biochemical materials” (see Staker; [0004]).



Regarding claim 18, Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker teaches all claim limitations, as applied in claim 9, and Szulczewski further teaches wherein the resonant scanning mirror has a resonant frequency of 16 kHz (“Resonant scanners have relatively large mirror sizes and are able to scan at line rates of 16 kHz or more.” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the combination of “resonant scanner” and “galvanometric scanner” to produce high frame rate as taught by Szulczewski. Doing so would make it possible, “through independent control of the three scanning mirrors, to combine their characteristics advantageously in various ways” (see Szulczewski; [0037]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski, Staker, and Saggau et al. (US 2006/0071143 A1; published on 04/06/2006) (hereinafter “Saggau”).

Regarding claim 12, Svoboda a method of imaging ("To image entire brain structures at cellular resolution, the microscope described herein can be used for in vivo imaging." [0022]), comprising:
scanning a beam of electromagnetic energy over an intact tissue sample ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]) using an apparatus comprising:
a source of beamed electromagnetic energy producing a beam ("As shown in FIG. 2, an excitation source 202 [e.g., Ti:Saphh] provides excitation light. … modulate the beam intensity." [0054], Fig.2);
a scanner assembly ("... the lateral scan unit [LSU] 224." [0054], Fig.2; absent any standard, the scan unit is interpreted to qualify as compact, as claimed) for multi-region of interest (MROI) angular scanning of the beam ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]),
wherein the scanner assembly ("After reflection off the mirror mounted on the movable stage, the excitation beam can be reflected by the beam splitter and directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors." [0057], Fig.2) comprises
24 kHz line rate} …" [0062]),
a first galvanometer scanning mirror (G1) ("and then by one or more galvanometer mirrors." [0057]; it is illustrated in the Figures that there are two galvanometer mirrors in #234 Fig.2), and
a second galvanometer scanning mirror (G2) ("and then by one or more galvanometer mirrors." [0057]; it is illustrated in the Figures that there are two galvanometer mirrors in #234 Fig.2),
wherein the beam is incident in order on the resonant scanning mirror having a 5mm aperture size, followed by the first galvanometer scanning mirror (G1) having a 6mm aperture size, followed by the second galvanometer scanning mirror (G2) having a 6mm elongated aperture size (“… the excitation beam can be reflected by the beam splitter and directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors.” [0057]; see optical path in Fig.2; see 112b rejection regarding the aperture size, since the limitation is indefinite, the mm aperture size is interpreted as any reasonable aperture size, and aperture size is inherent property for any scanning mirror as taught by Svoboda as recited above),
wherein the resonant scanning mirror (R), the first galvanometer scanning mirror (G1), and the second galvanometer scanning mirror (G2) are housed within the scanner assembly (As shown in Fig.2, scanning mirrors 230 and 234 are parts of the scan unit 212),
in the x- and y-directions}." [0057]),
wherein the resonant scanning mirror (R) is configured to extend vertically away from the an optical axis of the beam (“… directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors. The scanning mirrors can scan a focal point of the excitation light within the sample in directions perpendicular to the propagation direction of the excitation light in the sample {e.g., in the x- and y-directions}.” [0057]; see scanning mirror 230 and optical axis in Fig.2),
wherein the resonant scanning mirror scanner (R) is positioned within a lateral footprint of the scanner assembly (As shown in Fig.2, scanning mirror 230 is within the lateral footprint of assembly of scanning mirrors 234 as “lateral scan unit {LSU} 224” [0054]), allowing integration into a 2PLSM optical train (the limitation regarding the integration to a 2PLSM system is an intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and MPEP 2114; in addition the scanning assembly as taught by Svoboda is capable of being integrated into 2PLSM; see Svoboda “… when used for two-photon laser scanning microscopy …” [0074]),
wherein the scanner assembly for MROI comprises at least a 1mm Field-of-View (FOV) (“… with a 5 mm field-of-view …” [0065]), and comprises a scanner etendue of at least 100 mm-degrees (“… an unusually high optical etendue, such as for a multiphoton microscope with an NA of 0.6 and a 5 mm diameter field-of-view …” [0033]; with NA of 0.6 which is equivalent of total angle 72 degree, and 5 mm diameter of FOV, the etendue is 360 according to the definition recited in the specification of present application),
optics for imaging the angular scanned beam from scanner assembly to a microscope objective lens ("After the resonant mirror and the galvanometer mirrors, the excitation beam is reflected off a dichroic beam splitter 248 and focused by a sample objective [SO] 250  ..." [0058], Fig.2), wherein the microscope objective lens converts the angular scanned beam to a focused spatial-focusing scanned beam onto the sample of intact cellular tissue ("… focused by a sample objective [SO] 250 to a focal point within the sample 252." [0058], Fig.2); and
a detector to detect the resulting radiation signal from the sample ("Fluorescence emission light emitted from the sample is collected by the sample objective and then provided to one or more detectors [PMT] 240, 244 via the beam splitter 242." [0059], Fig.2);
24 kHz line rate} …" [0062]);
(3) driving the first galvanometer scanning mirror (G1) and the second galvanometer scanning mirror (G2) (“… while slower galvanometer scanners {e.g., with a 1 kHz line rate} can provide deflection across the entire field of view of the microscope.” [0007]) with a bandwidth control signal specifying an angle for the first galvanometer scanning mirror (G1) and the second galvanometer scanning mirror (G2) ("… the system includes a computing system 107 having at least one processor, which is used to automatically control the galvo mirrors to scan the focal point within the sample in the directions perpendicular to the propagation direction of the excitation light in the sample." [0070]), wherein the bandwidth control signal is lower than the resonant frequency of the resonant scanning mirror (R) (“… while slower galvanometer scanners {e.g., with a 1 kHz line rate} …” [0007]; "… a fast resonant scan {with, e.g., a time per scan line of 42 μs; corresponding to 24 kHz line rate} …" [0062]), 
(4) directing the beam to the sample sequentially from the source to the resonant scanning mirror (R) to the first galvanometer scanning mirror (G1) to the second galvanometer scanning mirror (G2) (“… an excitation source 202 …” [0054]; "… the excitation beam can be … and directed to a resonant scanning mirror 230 and then by one or more galvanometer mirrors." [0057]; see Fig.2, the light path from 202 to 230 then to 234),
 (5) performing raster scanning of a first region of interest (ROI-1) in the sample using the resonant scanning mirror (R) with the first galvanometer scanning mirror (G1) fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; “The fast scanning can be made in a plurality of different planes …” [0063]; see Fig.4), 
(6) performing random access scanning of the first region of interest (ROI-1) of the sample using the first galvanometer scanning mirror (G1) with the second galvanometer scanning mirror (G2) ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; see Fig.4, the jump between different ROIs indicated by dashed line), 
(7) repositioning the resonant, first galvanometer and second galvanometer scanning mirrors (RGG) to perform raster scanning of a second region of interest (ROI-2) in the sample using the resonant scanning mirror (R) with the first galvanometer scanning mirror (G1) ("This allows moving a fast resonant scan over the sample in a random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; “The fast scanning can be made in a plurality of different planes …” [0063]; see Fig.4), 
(8) performing random access scanning of the second region of interest (ROI-2) of the sample using the first galvanometer scanning mirror (G1) with the second galvanometer scanning mirror (G2) ("This allows moving a fast resonant scan over the random access manner, for near simultaneous sampling of activity in widely dispersed brain regions." [0007]; “… to move a rapid raster scan produced by a resonant scanning system over the sample in a random access manner.” [0031]; see Fig.4, the jump between different ROIs indicated by dashed line), and 
(9) repeating steps (7) and (8) to complete scanning of multiple regions of interest (MROI) (see Fig.4),
wherein the sample is live tissue ("To image entire brain structures at cellular resolution, the microscope described herein can be used for in vivo imaging." [0022]).
Svoboda fails to explicitly teach wherein the three scanning mirrors are electromagnetically actuated; wherein the second galvanometer scanning mirror (G2) is elongated; wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor (scanner technology), Imai teaches the three scanning mirrors are electromagnetically actuated ("In a resonant-type scanning mirror such as a micro mechanical mirror … drive currents for ... and electromagnetic actuators that generate driving forces for resonant vibrations of the mirror surface ..." [0042]; "The electromagnetically driven galvanometer is driven via a sawtooth drive signal …" [0143]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the electromagnetically driven "resonant-type scanning mirror" and "galvanometer" as taught by Imai. Doing so would make it possible to perform "horizontal scanning" and "vertical scanning" of light beam (see Imai; [0141]).
Svoboda in view of Imai fails to explicitly teach wherein the second galvanometer scanning mirror (G2) is elongated; wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor, Pinard teaches wherein the second galvanometer scanning mirror (G2) (“… a Y-axis scanner 58 …” [0027]) is elongated (see Fig.3, 58 is elongated).

Svoboda in view of Imai and Pinard fails to explicitly teach wherein the three scanning mirrors are housed within the scanner assembly (RGG) sound-proofed to about 40 dB or less; wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor, Kojima teaches wherein the three scanning mirrors are housed within the scanner assembly sound-proofed to about 40 dB or less (“With optical scanner 10 installed in laser exposure unit 1, the measurements of cooling effect and noise insulating effect were conducted … noise around optical scanner 10 is improved by 15 dB when compared with 45 dB in the comparative example.” [0021]).

Svoboda in view of Imai, Pinard and Kojima fails to explicitly teach wherein the resonant scanning mirror (R) and the first galvanometer scanning  (G1) are oriented to produce scanning in the same (X) angular direction; wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor, Okugawa teaches the resonant scanning mirror (R) and the first galvanometer scanning mirror (G1) are oriented to produce scanning in the same (X) angular direction ("... when the scan mirror 19MX of the resonant galvanometer scanner 19X rotates, the spot on the sample 18 reciprocates in the main scanning direction {X direction}. … when a disposition angle of the scan mirror 16MX of the controllable galvanometer scanner 16X is changed, the spot on the sample 18 moves in the main scanning direction {X direction}, ..." [0039]).

Svoboda in view of Imai, Pinard, Kojima and Okugawa fails to explicitly teach wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz; a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor, Szulczewski teaches wherein the scanner assembly for MROI comprises a Frame Rate of at least 60 Hz (“For example, the high-speed axis provided by resonant scanner 2 can be combined with the scanning motion contributed by using only the orthogonal axis of the galvanometric scanner 2 to produce frame rates of more than 30 frames per second over the full field of view.” [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "resonant scanning mirror" and "galvanometer mirrors" as taught by Svoboda with the combination of “resonant 
Svoboda in view of Imai, Pinard, Kojima. Okugawa and Szulczewski fails to explicitly teach a field-programmable gate array (FPGA) hardware connected to the scanner assembly, said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines; (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines; (7) wherein raster scanning processes light data at each resonant scanner period into ROI-2 image lines; wherein the tissue is a synapse.
However, in the same field of endeavor, Staker teaches a field-programmable gate array (FPGA) hardware connected to the scanner assembly (“… may be implemented as one or more software components that are executable by one or more processors … Field-Programmable Gate Arrays {FPGAs} …” [0043]); said FPGA programmed to process high-speed input light data at each resonant scanner period into image lines (“… a mode of operation in which rows of pixels in a camera sensor are consecutively read out one row at a time.” [0046]); (5) wherein raster scanning processes light data at each resonant scanner period into ROI-1 image lines (“… a mode of operation in which rows of pixels in a camera sensor are consecutively read out one row at a time.” [0046]); (7) repositioning the resonant, first galvanometer and second galvanometer scanning mirrors (RGG) to perform raster scanning (“At the same time, the same and/or different computing device executes coordination logic that 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the device controlling as taught by Svoboda with the FPGA implemented as device controller as taught by Staker. Doing so would make it possible to provide a system “for high speed, high resolution imaging of biochemical materials” (see Staker; [0004]).
Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker fails to explicitly teach wherein the tissue is a synapse.
However, in the same field of endeavor, Saggau teaches a method for cellular tissue targeting (“… imaging at high spatial resolution …” [0019]), wherein the cellular tissue is a synapse ("… of small neuronal structures such as synaptic terminals …" [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-site scanner as taught by Svoboda into the method of using “scanning device” to image "small neuronal structures such as synaptic terminals" as taught by Saggau. Doing so would make it .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker, as applied to claim 9, and further in view of Lai (US 6,210,401 B1; published on 04/03/2001)

Regarding claim 13, Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker teaches all claim limitations, as applied in claim 9, except the method further comprising the step of (10) ablating targeted cells in the sample.
However, in the same field of endeavor, Lai teaches the step of (10) ablating targeted cells in the sample ("The present invention provides an improved method of cornea surgery which has accurate control of tissue removal, flexibility of ablating tissue at any desired location with predetermined ablation depth, ..." Col.7, Ln.3 – 8) with a scanner (“The scanner of the present invention can position a laser beam in two dimensions in a random access mode at high speed." Col.8, Ln.25 – 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-site scanner as taught by Svoboda into the ablation method using laser scanner as taught by Lai. By using high-speed, wide angle, multi-site scanner with both raster and random access scanning modes, it is possible to have "accurate control of tissue removal, flexibility of ablating tissue at any desired location" (see Lai; Col.7, Ln.3 - 8).


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker, as applied to claim 9, and further in view of Aravanis et al. (US 2009/0088680 A1; published on 04/02/2009) (hereinafter “Aravanis”).

Regarding claim 14, Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker teaches all claim limitations, as applied in claim 9, except the method further comprising the step of (10) optogenically stimulating targeted cells in the sample.
However, in the same field of endeavor, Aravanis teaches the step of (10) optogenically stimulating targeted cells in the sample ("Certain aspects of the present invention are directed to stimulating target cells via optogenetic excitation and/or to optogenetic stabilization." [0034]) with a scanning microscopy technique ("In a particular embodiment, a scanning microscopy technique, such as laser scanning confocal microscopy, is used to direct the light toward the desired stimulus point." [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-site scanner as taught by Svoboda into the method for stimulating cells as taught by Aravanis to "direct the light toward the desired stimulus point", and further the "effectiveness and/or results of stimulus at each location within the scan can be monitored and used to determine the most desirable treatment" (see Aravanis; [0055]).

Regarding claim 15, Svoboda in view of in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker teaches all claim limitations, as applied in claim 9, except the method further comprising the step of (10) photo-stimulating targeted cells in the sample.
However, in the same field of endeavor, Aravanis teaches the step of (10) photo-stimulating targeted cells in the sample ("… a system is implemented for providing in vivo stimulus … and stimulating the target cells optically." [0035]) with a scanning microscopy technique ("In a particular embodiment, a scanning microscopy technique, such as laser scanning confocal microscopy, is used to direct the light toward the desired stimulus point." [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-site scanner as taught by Svoboda into the method for stimulating cells as taught by Aravanis to "direct the light toward the desired stimulus point", and further the "effectiveness and/or results of stimulus at each location within the scan can be monitored and used to determine the most desirable treatment" (see Aravanis; [0055]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker, as applied to claim 9, and further in view of Engelmann et al. (US 2006/0011804 A1; published on 01/19/2006) (hereinafter “Engelmann”).

Regarding claim 19, Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker teaches all claim limitations, as applied in claim 9, and Svoboda further teaches wherein the scanner assembly is configured to perform three-dimensional volume imaging (“… the entire imaging volume can include a cylinder with a 5 mm diameter and 1 mm depth. The fast scanning can be made in a plurality of different planes …” [0063]), wherein three-dimensional volume imaging comprises selecting ROIs in two-dimensions from a reference image or image stack recently collected via raster scanning (“The fast scanning can be made in a plurality of different planes perpendicular to the propagation direction of the excitation beam …” [0063]; a selection is indicated as the scanning is planned; see Fig.4), and generating an axial sweep scan command signal (“… the computing system 107 is also used to automatically control the remote focusing system 102, such that the position of the focal point …” [0070]; in electronics, a command signal is an inherent component to perform the control function) for analog control of focus (“The RFU 222 is used to control a position of the focal point …” [0056]) using either a piezoelectric actuator (“… a piezoelectric device, is used … to move the position of the mirror.” [0055]; “Axial movement of the mirror 260 changes the axial location of the focus in the sample.” [0056]), and synchronizing an axial sweep of the beam to a user-specified integer number Z of axial planes over a specified range (“… the computing system 107 is also used to automatically control the remote focusing system 102, such that the position of the focal point …” [0070]; see also Fig.4), each axial plane containing a set of 2 or more selected ROIs (see Fig.4), and repositioning the first galvanometer scanning mirror and 
In addition, Staker further teaches wherein image data within one frame period is discarded to allow for axial scanner flyback (“One consequence of this behavior is that images should not be acquired during the fly-back time intervals.” [0085]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the device controlling as taught by Svoboda with the FPGA implemented as device controller as taught by Staker. Doing so would make it possible to provide a system “for high speed, high resolution imaging of biochemical materials” (see Staker; [0004]).
Svoboda in view of Imai, Pinard, Kojima, Okugawa, Szulczewski and Staker fails to explicitly teach wherein volume imaging rates are F/(Z+1), where F is a 2D MROI frame rate.
However, in the same field of endeavor, Engelmann teaches wherein the scanner assembly is configured for volume imaging rates according to F/(Z+1), where F is the 2D MROI frame rate (this is known basic mathematical relation between 3D frame rate and 2D frame rate).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Svoboda with the scanning control as taught by Engelmann. Doing so would make it possible “to generate a continuous image impression which is suitable to search for certain objects in the .



(2) Response to Argument

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0302740 A1.

Ground I. The rejection of Claims 9, 17 and 18 rejected under 35 U.S.C. 103, as being unpatentable over Svoboda (US 2017/0123196A1) in view of Imai (US 2013/0286362A1), Pinard (US2008/0049285A1), Kojima (US 2006/0185871A1), Okugawa (US2008/0316561A1), Szulczewski (US 2009/0174935A1), and Staker (US 2014/0152793A1)

Regarding the 103 rejection to independent claim 9, appellant’s arguments have been fully considered but examiner disagrees and the rejection should be maintained for the following reasons.

Appellant submitted on p.12 – 15 that:
Svoboda is directed to different problems. Svoboda is a large, complex system that is not designed as an add-on to existing microscope systems.
Svoboda requires flipping a mirror quickly into place to switch between resonant and galvo, introducing a physical delay. The reasons for this is that Svoboda did not know how to deal with resonant mirror flyback, which is a slight (unwanted) wiggle in the image when zero volts are sent to the resonant mirror, and so they are required to turn off and power down the mirror, to avoid this problem.

Svoboda has lower a Frame Rate, and a 5mm FOV. Applicant’s claims require a frame rate of 60 Hz and a 1 mm.
Svoboda does not disclose random-access imaging, or a combination of random access and raster scanning. Applicant’s claims require a combination of random access and raster scanning.
Svoboda does not disclose a scanner etendue of >100 degrees. Applicant’s claims require a scanner etendue of >100 degrees.
Additionally, the specific steps in the method are not shown by the Office to be disclosed in Svoboda. For example, since Svoboda is not concerned with a combination of raster and random access scanning, these claim limitations are necessarily missing from Svoboda. Also, the Office has not shown that Svoboda discloses using RG for raster and GG for random access scanning.
The Office has not shown that Svoboda discloses repositioning the RGG scanning mirrors for Multi-ROI scanning.
The Office has not shown that Svoboda discloses the geometric ROI and the volumetric imaging. Without all elements of a claim taught by the prior art, an obviousness rejection must be withdrawn by the Office.
The secondary references would need to teach the missing limitations and would also need to teach the rationale for why a secondary reference would suggest modifying the primary reference.
Missing limitations from the claims will necessarily include:

2.    the resonant and a galvo in same direction
3.    the resonant is vertical
4.    scanning in multi-regions of interest
5.    lower frame rate
6.    1mm FOV
7.    scanner etendue >100 degrees
8.    combination of using RG for raster and GG for random access scanning
9.    3D volumetric imaging
10.    performing raster and random access scanning and then quickly moving the scanner and repeating the scanning to generate a 3D multi-region of interest scan.
However, the secondary references Imai, Pinard, Kojima, Okugawa, Szulczewski, and Staker do not remedy the deficiencies of Svoboda, and do not teach modifying Svoboda along the lines of the claimed invention, but actually are concerned with other issues and teach away from the claimed invention. Unless the Office can point to where in Svoboda the claimed limitations are, or where they might be found in a secondary reference AND the rationale for picking and choosing among all of the features of Svoboda to modify to end up with the claimed invention, respectfully, the rejection must be withdrawn.

Examiner disagrees.


With respect to appellant’s argument submitted on p.13 – 15 about the missing limitations, appellant’s arguments are not persuasive. Those limitations are clearly taught by Svoboda in combination with other cited references, which are clearly cited and discussed either in the rejections in previous office actions, for example on p.9 – 21 of Final Office Action mailed on 11/27/2020, or in the response to arguments sections in previous office action, for example on p.7 of Non-Final Office Action mailed on 08/10/2020 and p.6 of Final Office Action mailed on 02/18/2020. Those limitations will be discussed again item by item as following:
1.    a compact three mirror scanner having a resonant and two galvanometer mirrors.
First, the term “compact” is not positively recited in claim. 
Second, Svoboda does explicitly teach a scanner 224 having a resonant scanning mirror 230 and two galvanometer mirrors 234 (see there are two mirrors 234 in Fig.2) (see Svoboda; [0057).

2.    the resonant and a galvo in same direction
Okugawa explicitly teaches that both the resonant scanner 19X (mirror 19MX) and galvanometer scanner 16X (mirror 16MX) are scanning in X direction (see Okugawa [0039]).
3.    the resonant is vertical
First of all, the exact limitation in claim is recited as: “wherein the resonant scanning mirror (R) is configured to extend vertically away from an optical axis of the beam”. The corresponding disclosure in the specification of present application is recited as: “Our provided three scanner design adds minimal amount since the thin-shafted resonant scanner is placed very closely to the subsequent X galvo (FIG. 5). Additionally, this configuration allows resonant scanner to extend vertically away from the optical axis” in [0070] and Fig.5. Based on specification and Fig.5, the limitation “extend vertically away from an optical axis of the beam” is interpreted as making the direction of scanning light shifted in directions perpendicular to the axis of incident light.
Second, based on above interpretation, Svoboda does explicitly teach resonant scanning mirror 230 configured to scan a focal point of excitation light within the sample in directions perpendicular to the propagation direction of the excitation light (see Svoboda; [0057]). See also the optical path and direction before and after resonant mirror 230 in Fig.2.
4.    scanning in multi-regions of interest

5.    lower frame rate
First of all, the exact limitation in the claim is recited as: “wherein the scanner assembly comprises a Frame Rate of at least 60 Hz”.
Second, Szulczewski does explicitly teach a scanning using a resonant scanner and two-axis galvanometric scanner (same as the two galvanometric mirrors setup in claimed invention) having frame rates of more than 30 frames per second (see Szulczewski; [0037]). The frame rate range as taught by Szulczewski does cover the claimed frame rate range. 
6.    1mm FOV
First of all, the exact limitation in the claim is recited as: “comprises at least a 1 mm Field-of-View (FOV)”.
Second, Svoboda does explicitly teach a FOV of 5 mm which definitely in the claimed range of at least 1 mm FOV. 
7.    scanner etendue >100 degrees
First of all, the exact limitation in the claim is recited as: “comprises a scanner etendue of at least 100 mm-degrees”. It should be noticed that the unit of claimed “etendue” is mm-degrees. The corresponding disclosure in the specification of present application is recited as: “their limited scanner etendue, defined as the product of the optical aperture and angular range” in [0043].

8.    combination of using RG for raster and GG for random access scanning
Svoboda does explicitly teach “moving a fast resonant scan over the sample in a random access manner” (see Svoboda; [0007]). The rapid scanning (a.k.a. raster scanning or fast scanning) makes use of resonant mirrors and deflectors (see Svoboda [0007]; see also fast scanning in planes in Fig.4). The random access scanning make use of galvanometers which deflecting across the entire field of view of the microscope (see Svoboda; [0007]; [0031]; see the jumping between different ROIs indicated by dashed line in Fig.4).
9.    3D volumetric imaging
First of all, 3D volumetric imaging is not positively recited in independent claim 9. Instead, 3D volumetric imaging is recited in dependent claim 19.
Second, Svoboda does teach three-dimensional volume imaging which is illustrated in Fig.4 an example of “entire imaging volume” of a cylinder with 5 mm diameter and 1 mm depth (see Svoboda; [0063], Fig.4).
10.    performing raster and random access scanning and then quickly moving the scanner and repeating the scanning to generate a 3D multi-region of interest scan.
As discussed above in item 8 and item 9, Svoboda does explicitly teach a 3D multi-region scan with the combination of raster scanning and random access scanning, which is shown in Fig.4.


With respect to the combination of Svoboda with Imai, appellant submitted on p.15 – 16 that:
Imai is directed to an image projection device, e.g. a computer monitor, which is illustrated below from the Imai reference.
Imai is classified in Inti. Cl. G03B 21/53 Cinematography. Imai is not in the same field. Svoboda is classified in Inti. Cl. G02B 21/00 Microscopes. The Office has not shown why in 2016 a person of ordinary skill in the art would look to Imai to modify Svoboda to achieve the claimed invention. Accordingly, there is no rationale provide for combining Svoboda with Imai.
Examiner disagrees.
First, both Svoboda and Imai are analogous arts to the claimed invention. Svoboda teaches a scanner with one resonant mirror and two galvanometer mirrors to perform scanning of light in the sample in different directions (see Svoboda; [0057]). Imai also teaches a scanning device with resonant mirror and galvanometer mirror(s) to perform scanning of light in different directions (see Imai; [0141]). Both Svoboda and Imai have the structural similarities and functional overlap with the claimed invention. Thus both references are analogous arts to the claimed invention. See MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive.
Second, Svoboda explicitly teaches three scanning mirrors (see Svoboda; [0057]) as recited in the claim. The only difference from the claimed scanning mirrors is that Svoboda does not explicitly teach the actuating mode of those scanning mirrors. 
The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 11/27/2020. Thus appellant’s arguments are not persuasive, and examiner disagrees for the reasons detailed above.

With respect to the combination of Svoboda with Pinard, appellant submitted on p.17 that:
Pinard is classified in B23K machine tools. It is not in the same field. Pinard discloses a laser drilling device.
The Office has not shown why a person of ordinary skill in the art in 2016 would look to machine tools to modify a combination of Svoboda and Imai. The laser power required for drilling necessarily teaches away from lasers used in a microscope to illuminate brain tissue.
Examiner disagrees.
First, both Svoboda and Pinard are analogous arts to the claimed invention. Svoboda teaches a laser scanner with one resonant mirror and two galvanometer MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive.
Second, Svoboda explicitly teaches three scanning mirrors (see Svoboda; [0057]) as recited in the claim. The difference from the claimed scanning mirrors is that Svoboda does not explicitly teach the shape of the second galvanometer mirror is elongated. However, Pinard is introduced to teach the shape of the second galvanometer mirror (see Fig.3). The motivation to modify the shape of the second galvanometer mirror as taught by Svoboda to an elongated shape as taught by Pinard is explicitly stated on p.17 of the Final Office Action mailed on 11/27/2020. Pinard clearly teaches such shape and combination of scanning mirrors would make the scanning possible to “provide for adjustment for drilling at non-integer or non-even spacing” (see Pinard; [0028]).
Third, although Pinard teaches laser processing like drilling as a utility of the device, it does not teach away from combining with Svoboda. The scanning device with three different mirrors are designed to deliver light to different positions. The power of laser or light source of the scanning device is independent from the scanning mirrors layouts. A same set of scanning mirrors can be used with different laser power which does not affect the function of scanning in different directions. The introducing of Pinard 
The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 11/27/2020. Thus appellant’s arguments are not persuasive, and examiner disagrees for the reasons detailed above.

With respect to the combination of Svoboda with Kojima, appellant submitted on p.17 – 18 that:
Kojima is classified in H05K radiative housings. It is not in the same field.
The Office has not shown why a person of ordinary skill in the art in 2016 would look to radiative housings to modify a combination of Svoboda, Imai, and Pinard. The use of a 40db housing in the claimed invention is due to the extremely sensitive nature of the device and method. The radiative housings disclosed in Kojima are directed to more powerful electronic devices and a different set of technical problems to be solved.
Examiner disagrees.
First, both Svoboda and Kojima are analogous arts to the claimed invention. Svoboda teaches an arrangement of scanners (mirrors) within a scan unit 224 for performing the function of light scanning (see Svoboda; [0054], Fig.2). Kojima teaches an optical scanner 10 for performing the function of light scanning and the optical scanner 10 with motors and mirrors is arranged within a housing with noise insulating unit 13 b (see Kojima; [0019], [0022]’ Fig.4). Both Svoboda and Kojima have the MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive.
Second, Svoboda explicitly teaches an arrangement of scanners (mirrors) within a scan unit 224 for performing the function of light scanning (see Svoboda; [0054], Fig.2). The difference from the claimed scanner assembly is the sound-proofed effect to certain values. However, Kojima is introduced to teach such noise insulating housing for optical scanner (see Kojima; [0021]). The motivation to modify the housing of scan unit as taught by Svoboda to certain sound-proofed level as taught by Kojima is explicitly stated on p.18 of the Final Office Action mailed on 11/27/2020. Kojima explicitly teaches such modification would be “possible to locally insulate the noise source of polygon motor by noise insulating unit and improve the noise insulating effect” (see Kojima; [0022]).
The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 11/27/2020. Thus appellant’s arguments are not persuasive, and examiner disagrees for the reasons detailed above.

With respect to the combination of Svoboda with Okugawa, appellant submitted on p.18 – 19 that:
Okugawa is classified in G02B scanning systems with pivotable mirrors. It is not in the same field.
Okugawa teaches a light scanning microscope. However, as can be seen from the figure and from the text of Okugawa, Okugawa requires the entire unit to be switched off and switched on again to change from high speed scanning 
Examiner disagrees.
First, both Svoboda and Okugawa are analogous arts to the claimed invention. Svoboda teaches a scanner in microscope with one resonant mirror and two galvanometer mirrors to perform scanning of light in the sample in x-y directions (see Svoboda; [0057]). Okugawa also teaches a scanner in microscope with one resonant mirror 19MX and two galvanometer mirrors (16MX and 16MY) to perform scanning of light in the sample in x-y directions (see Okugawa; [0038]). Both Svoboda and Okugawa have the structural similarities and functional overlap with the claimed invention. Thus both references are analogous arts to the claimed invention. See MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive.
Second, Svoboda explicitly teaches a scanner in microscope with one resonant mirror and two galvanometer mirrors to perform scanning of light in the sample in x-y directions (see Svoboda; [0057]). The difference from the claimed invention is same scanning direction produced by the resonant scanning mirror and the first galvanometer scanning. However, Okugawa is introduced to teach the resonant scanning mirror 19MX 
Third, appellant’s argument about the missing limitations has already been addressed in previous section, which is not persuasive.
The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 11/27/2020. Thus appellant’s arguments are not persuasive, and examiner disagrees for the reasons detailed above.

With respect to the combination of Svoboda with Szulczewski, appellant submitted on p.20 – 21 that:
Szulczewski is classified in G02B scanning microscopes and is a fine example of confocal scanning.
However, what is overlooked by the Office is that two-photon laser scanning microscopy (2PLSM) is very different from confocal microscopy, which was invented in 1957, but fails to provide the 3D depth that 2PLSM provides. A detailed description of confocal microscopy is provided in Jonkman et al., J. Biomol Tech 2015 Jul; 26(2): 54-65, also at https://www.ncbi.nlm.nih.aov/pmc/artides/PMC4365987/. Szulczewski does not describe 4, the resonant mirror is vertical, 5. scanning in multi-regions of interest, 
Examiner disagrees.
First, both Svoboda and Szulczewski are analogous arts to the claimed invention. Svoboda teaches a scanner in microscope with one resonant mirror and two galvanometer mirrors to perform scanning of light in the sample in x-y directions (see Svoboda; [0057]). Szulczewski teaches a scanning apparatus in microscope with one resonant scanner 22 and two galvanometer controlled mirror in a dual-axis scanner 2 to perform scanning of light in the sample in different axis (see Szulczewski; [0035]). Both Svoboda and Szulczewski have the structural similarities and functional overlap with the claimed invention. Thus both references are analogous arts to the claimed invention. See MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive. In addition, both the confocal microscope in Szulczewski and the two-photon laser scanning microscope in claimed invention are laser scanning microscope. They share most of the scanning components. It is also known in the art that two-photon confocal laser scanning microscope is commercially available in and before year 2016. One of ordinary skill in art will recognize confocal microscope and two-photon laser scanning microscope as analogous arts.
Second, Svoboda teaches a scanner in microscope with one resonant mirror and two galvanometer mirrors to perform scanning of light in the sample in x-y directions (see Svoboda; [0057]). The differences from the claimed invention is the teaching of 
Third, appellant’s argument about the missing limitations has already been addressed in previous section, which is not persuasive.
The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 11/27/2020. Thus appellant’s arguments are not persuasive, and examiner disagrees for the reasons detailed above.

With respect to the combination of Svoboda with Staker, appellant submitted on p.21 that:
Staker is classified in H04N as a bar code reader. It is not in the same field.
Staker does not teach or suggest modifying Svoboda in view of Pinard, Imai, Kojima, Okugawa, and Szulczewski to include 1. a compact three mirror scanner, 2. having a resonant and two galvanometer mirrors, 3. the resonant and a galvo in same direction, 4, the resonant is vertical, 5. scanning in multi-regions of interest, 6. lower frame rate, 7. 1mm FOV, 8. scanner etendue >100 degrees, 9. combination of using RG for raster and GG for random access scanning 3D volumetric imaging, and 10. performing raster and random access scanning and 
Examiner disagrees.
First, both Svoboda and Staker are analogous arts to the claimed invention. Svoboda teaches a computing system 107 for a microscope to automatically control the mirrors to scan the light within sample (see Svoboda; [0070]). Staker teaches computing devices and various logic for a scanning imaging system to control the motion of scan mirrors to scan light across the sample (see Staker; [0067], [0076]). Both Svoboda and Staker have the structural similarities and functional overlap with the claimed invention. Thus both references are analogous arts to the claimed invention. See MPEP 2141.01. Appellant’s arguments relying on different IPC classification codes are not persuasive.
Second, Svoboda teaches a computing system 107 for a microscope to automatically control the mirrors to scan the light within sample (see Svoboda; [0070]). The difference from the claimed invention is using FPGA as computing device and processing data at specific time. However, Staker is introduced to teach the FPGA and processing data at specific scanning time (see Staker; [0043], [0046], and [0079]). The motivation to control the scanning mirrors as taught by Svoboda with the FPGA and specific controlling steps as taught by Staker is explicitly stated on p.21 of the Final Office Action mailed on 11/27/2020. Staker explicitly teaches such modification would provide a system “for high speed, high resolution imaging of biochemical materials” (see Staker; [0004]).
Third, appellant’s argument about the missing limitations has already been addressed in previous section, which is not persuasive.


Therefore, regarding the rejection of independent claim 9, appellant’s arguments have been fully considered. Examiner disagree for the reasons detailed above, and the corresponding rejections should be maintained.


Ground II. The rejection of Claim 12 rejected under 35 U.S.C. 103, as being unpatentable over Svoboda (US 2017/0123196 A1) in view of Imai (US 2013/0286362 A1), Pinard (US 2008/0049285 A1), Kojima (US 2006/0185871 A1), Okugawa (US2008/0316561 A1), Szulczewski (US 2009/0174935 A1), Staker (US 2014/0152793 A1), and Saggau (US 2006/0071143 A1)

Regarding the 103 rejection of independent claim 12, appellant’s arguments submitted on p.22 are exclusively based on similar supposed deficiencies with respect to the rejection of claim 9.  
Examiner disagrees for the same reasons detailed above, and the rejection should be maintained.


Ground III. The rejection of Claim 13 rejected under 35 U.S.C. 103, as being unpatentable over Svoboda (US 2017/0123196 A1) in view of Imai (US 2013/0286362 A1), Pinard (US2008/0049285 A1), Kojima (US 2006/0185871 A1), Okugawa (US2008/0316561 A1), Szulczewski (US 2009/0174935 A1), Staker (US 2014/0152793 A1), as applied to claim 9 and further in view of Lai (US 6,210,401 B1)

Regarding the 103 rejection of dependent claim 13, appellant’s arguments submitted on p.22 – 23 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 9.  
Examiner disagrees for the same reasons detailed above, and the rejection should be maintained.


Ground IV. The rejection of Claim 14 and 15 rejected under 35 U.S.C. 103, as being unpatentable over Svoboda (US 2017/0123196 A1) in view of Imai (US 2013/0286362 A1), Pinard (US2008/0049285 A1), Kojima (US 2006/0185871 A1), Okugawa (US2008/0316561 A1), Szulczewski (US 2009/0174935 A1), Staker (US 2014/0152793 A1), as applied to claim 9 and further in view of Aravanis (US 2009/0088680 A1)


Examiner disagrees for the same reasons detailed above, and the rejections should be maintained.


Ground V. The rejection of Claim 19 rejected under 35 U.S.C. 103, as being unpatentable over Svoboda (US 2017/0123196 A1) in view of Imai (US 2013/0286362 A1), Pinard (US2008/0049285 A1), Kojima (US 2006/0185871 A1), Okugawa (US2008/0316561 A1), Szulczewski (US 2009/0174935 A1), Staker (US 2014/0152793 A1), as applied to claim 9 and further in view of Engelmann (US 2006/0011804 A1)

Regarding the 103 rejection of dependent claim 19, appellant’s arguments submitted on p.23 – 24 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 9.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.



Ground VI. The rejection of Claim 9, 12-15, and 17-19 rejected as introducing NEW MATTER under 35 USC 112(a)

Regarding the 112(a) rejections, appellant submitted on p.25 that:
The Office has rejected the mirror sizes as new matter and that the Applicant did not have possession of the the claimed invention. However, the applicant provided, and the Office acknowledged, the technical specification sheet of the mirrors themselves and how they are sourced from Cambridge Technology. How can the Office assert that the sizes of 5mm, 6mm, and 6mm are new matter when those exact numbers are included in the specification Para. [0068], and when the application refers to their source, and where the Office acknowledges that source (Cambridge) in the final office action, but then reject those claim limitations as failing to comply with 112(a) and new matter? This rejection is erroneous and should be withdrawn.
Applicant provides below the basis in the form of the paragraph numbers of the published specification where each limitation may be found.
The methods use one resonant mirror and two galvanometer mirrors of specific sizes, 5mm, 6mm and 6mm, in sequence, which are housed within the scanner assembly and sound-proofed to about 40 dB or less. Applicant’s published application US 2016/302740 at Para. [0064], [0068].
Examiner disagrees.
Regarding the limitarion “wherein the beam is incident in order on the resonant scanning mirror having a 5mm aperture size, followed by the first galvanometer scanning mirror (G1) having a 6mm aperture size, followed by the second galvanometer scanning mirror (G2) having a 6mm elongated aperture size” in 
First, specification [0064] is related to the sound-proof, which does not disclose any information about the aperture size of mirror.
Second, the disclosure in [0068] only recites “Resonant X (5 mm), Galvo X (6 mm), Galvo Y (6 mm elongated).” There is no aperture mentioned regarding the above “5mm” or “6 mm”. It is unknown what kind of size are those numbers referring to. It could be the physical size of the mirror. As it is known in the art of optics, the physical dimension is different from the aperture size. (See figure below as an example for 
    PNG
    media_image2.png
    725
    752
    media_image2.png
    Greyscale

Third, it is known in the art of optics that mirrors (especially when designed as scanning mirror) can be manufactured in numerous alternative shapes such as circular shape, ellipse, or polygonal shapes. When there are more than one axis in the shape, aperture must be defined regarding axis. As shown above, the semi-radii ax and ay are used to define the aperture. The specification in [0068] neither discloses aperture nor 
Fourth, although the specification in [0068] cites “CRS 8 resonant and 6215H/6 mm galvo scanners; Cambridge Technology” as an example. Examiner found that the cited model numbers are not precise. In addition, there are lots of variations and customized products even with the same model number. A mirror can be manufactured as single-axis or two axis. Without defining aperture size with respect to axis, it is unknown which commercial available product is used in the claimed invention. (See attached data sheet below).


    PNG
    media_image3.png
    286
    1431
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    159
    1240
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    119
    1433
    media_image5.png
    Greyscale


Further, appellant’s submission on p.26 – 31 is not related to mirror aperture size.



Ground VII. The rejection of Claim 9, 12-15, and 17-19 rejected as indefinite under 35 USC 112(b)

Regarding the 112(b) rejections, appellant submitted on p.31 that:
Applicant has provided the exact numerical size of the aperture of each mirror; how can this be considered to claim “a mirror of ANY aperture size”?
Examiner disagree.
The reasons have been clearly stated on p.7 of the Final Office Action mailed on 11/27/2020, which is also discussed in detail in previous section regarding the 112(a) rejections. The aperture size must be defined with respect to specific axis. Since the limitations about aperture size do not have written description support, it is also unclear along which axis is the above aperture size defined. It is well known mirror can have numerous alternative shapes especially when used as scanner. It is unclear whether the above aperture size is measured along long axis or short axis if the mirror is in ellipse shape. It is also unclear which diagonal size should be measured as aperture size if the mirror is in polygonal shape. The limitation only recites a single value which does not sufficiently define the optical property of the claimed mirror when there are numerous alternations can be interpreted with the claimed single value.  Accordingly, the breadth of the claim unduly vague and not sufficiently well-defined so as to permit the skilled artisan to ascertain the metes and bounds of the claim vis-à-vis the numerical limitation with reasonably certainty.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHAO SHENG/Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793  

/Michael T. Schaper/
RQAS, OPQA
                                                                                                                                                                                                      {


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.